
	
		III
		111th CONGRESS
		2d Session
		S. RES. 407
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2010
			Ms. Klobuchar submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Congratulating the Concordia University-St.
		  Paul volleyball team on winning their third consecutive NCAA Division II
		  Women's Volleyball National Championship.
	
	
		Whereas, on December 5, 2009, Concordia University won the
			 2009 NCAA Division II Women’s Volleyball National Championship;
		Whereas the victory marks the third straight NCAA Division
			 II Women’s Volleyball National Championship for Concordia University;
		Whereas the Concordia University program is the first in
			 the history of Division I or II women’s volleyball to win 3 consecutive
			 National Championships;
		Whereas Concordia University won the match against Western
			 Texas A&M in 3 straight sets, capping off a perfect 37–0 season and
			 continuing the NCAA-record 74 match win streak for Concordia University;
		Whereas, on November 7, 2009, Concordia University won
			 their seventh consecutive Northern Sun Intercollegiate Conference Volleyball
			 Championship;
		Whereas with the undefeated season, head coach Brady
			 Starkey’s career record with Concordia University is 240–20;
		Whereas Concordia University had 5 players named to the
			 2009 NCAA Women’s Volleyball Championship All-Tournament Team, Maggie McNamara,
			 Mary Slinger, Cassie Haag, Emily Palkert, and Megan Carlson; and
		Whereas nearly 2,000 fans attended the championship match
			 in support of the Concordia University team: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Concordia University-St. Paul volleyball team on winning their third
			 consecutive NCAA Division II Women's Volleyball National Championship;
			 and
			(2)recognizes—
				(A)the achievements
			 of the players, coaches, students, and staff whose hard work and dedication
			 helped Concordia University win the 2009 NCAA Division II Women’s Volleyball
			 National Championship; and
				(B)Concordia
			 University President Dr. Robert Holst and Athletic Director Tom Rubbelke, who
			 both have shown great leadership in bringing success to Concordia
			 University.
				
